      Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 1 of 13 PageID# 1



                             UNITED STATES DISTRICT COURT


                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                     RICHMOND DIVISION


                                                                              DEC 2 6 2019
                                                                )        CLERK, U.S. DISTRICT COURT
                                                                               RICHMOND, VA
 KEVIN BUTLER                                                   )
 7110 Pullen Drive                                              )
 Fredericksburg, Virginia 22407,                                )
                                                                ) CIVIL ACTION NO. 3: l 9-cv-00950-
                                        Plaintiff,              )                                   DJN
                                                                )
 v.                                                             )
                                                                )
 SPOTSYLVANIA COUNTY GOVERNMENT                                 )
 9104 Courthouse Road                                           )
 Spotsylvania, VA 22553                                         )
                                                                )
 and                                                            )
                                                                )
 DEBORAH F. WILLIAMS,                                           )
 Commissioner of the Revenue                                    )
 Richard E Holbert Building                                     ) JURY TRIAL DEMANDED
 9104 Courthouse Rd                                             )
 Spotsylvania, VA 22553                                         )
                                                                )

____________ Defendants.
                    ___                ____;,....,;._..;,..._
                                                                )
                                                                )



                  COMPLAINT FOR EMPLOYMENT DISCRIMINATION


         COMES NOW Plaintiff, Kevin Butler, pro se, for his Complaint against Defendant,

Spotsylvania County Government and Spotsylvania County Commissioner of the Revenue

Deborah Williams, in her official capacity, states as follows:




                                                                                      llPage
  Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 2 of 13 PageID# 2



                                      INTRODUCTION


      1.      This is an action to redress the unlawful discrimination of Mr. Kevin Butler by the

Office of Real Estate Assessments for Spotsylvania County pursuant to Title VII of the Civil

Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-l 7 and Americans with

Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

      2.      The discriminatory conduct resulting in this action includes termination of

employment, failure to provide reasonable accommodations for his disability, interference,

retaliation and hostile work environment.

      3.      The discriminatory conduct occurred after Mr. Butler attempted to exercise his

federal protected rights under Title I of the Americans with Disabilities Act of 1990 in his

employment with Spotsylvania County Government by his supervisor, Ms. Deborah Williams,

Commissioner of the Revenue for Spotsylvania County.

                                            PARTIES

       4.     Plaintiff Kevin Butler ("Mr. Butler") is an adult resident of the Commonwealth of

Virginia, residing at 7110 Pullen Drive Fredericksburg, Virginia 22407

       5.     Defendant Spotsylvania County Government was Mr. Butler's employer.

       6.     Defendant Deborah Williams ("Debbie") is the Commissioner of the Revenue for

Spotsylvania County. She is sued in her official capacity.

       7.     At all times relevant to the Complaint, Spotsylvania County employed more than

fifteen (15) employees for each working day during each of the twenty (20) or more calendar

work weeks in the calendar year od the applicable dates of termination from employment and/or

the dates of discrimination detailed herein or the calendar year proceeding the same.




                                                                                        21Page
   Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 3 of 13 PageID# 3



                                  JURISDICTION AND VENUE


         8.    This Court has jurisdiction pursuant to Title VII of the Civil Rights Act of 1964,

 as codified, 42 U.S.C. §§ 2000e to 2000e-l 7.

         9.    This Court has jurisdiction pursuant to Americans with Disabilities Act of 1990,

 as codified, 42 U.S.C. §§ 12112 to 12117.

         10.   On September 26, 2018, Mr. Butler timely filed a charge with the United States

 Equal Employment Opportunity Commission ("EEOC") against Spotsylvania County for

 discrimination in employment. The EEOC was unable to determine whether the Respondent

 was in compliance with the statute.


                                      FACTUAL ALLEGATIONS


        11.    Kevin Butler was hired as a Appraiser Trainee for Spotsylvania County in July

  2004, a job which required collecting property data on residential properties via internal and

 external sources, verifying data related to new construction and existing properties, measuring

  and calculate floor area square footage, reconciling property characteristics on county records,

  and related tasks.

        12.    In December of 2005, Mr. Butler received a promotion to an Appraiser 1. In

addition to the duties of an Appraiser Trainee, an Appraiser I is responsible for appraising less

complex real property, interpreting building plans, information pertaining to sales, and other

factors that affect property value.

        13.    Upon receiving his promotion to Appraiser 1, Mr. Butler was assigned a total area

of responsibility of a recently retired Appraiser 2.

        14.    Even though Mr. Butler was doing the work of an Appraiser 2, he did not receive

the promotion to Appraiser 2 until November 26, 2012. The job functions of an Appraiser 2

                                                                                         31Page
   Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 4 of 13 PageID# 4



include working under limited supervision and performing responsible, professional, and

technical work of considerable difficulty assessing complex residential and agricultural real

property, including less complex commercial/industrial and tax-exempt property.

         15.     From December of 2005 until January of 2015, Mr. Butler drove a 2002 GMC

Sierra, one of many fleet vehicles provided by Spotsylvania County, to aid the appraisal staff in

the performance of their work duties.

         16.     On or about January 20, 2015, the vehicle Mr. Butler drove was replaced with a

2015 Jeep Compass ("AO26").

         17.     In the early part of 2016, Mr. Butler noticed AO26 had an odor.

         18.     Over time, the odor continued to become more pungent. Mr. Butler described to

several employees that it constantly smelled like a pack of new balloons. It became apparent that

the smell was not normal as it did not dissipate.

         19.     Around September 2016, Mr. Butler brought an issue concerning the vehicle via

email to Debbie Williams, the Commissioner of the Revenue. He informed Debbie of a strange

and potent smell that AO26 was emitting and the county authorized service center replaced a

dirty cabin air filter.

        20.      The air quality of AO26 briefly improved, but after a few days, the odor persisted

and Mr. Butler contacted Debbie again.

        21.      On October 13, 20 I 6, after dropping AO26 off at the service center again, Debbie

  stated the garage could not find anything wrong with it. Debbie suggested the possibility of

  switching vehicles. [Plaintiff's Exhibit A]




                                                                                         41Page
  Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 5 of 13 PageID# 5



      22.     Mr. Butler stated that he had previously spoken with Chief Appraiser Eddie

Tolley ("Eddie") about switching vehicles because AO26 strained his back. However, after

using a cushion to support his fractured tail bone, it was no longer an issue.

      23.     On October 26, 2016, Mr. Butler again reported the odor to Debbie via email. He

requested that she speak with Jan Lieber ("Jan"), a coworker, who had also smelled the odor.

He also suggested that Debbie personally inspect the vehicle. [Plaintiff's Exhibit B]

      24.     In the same email, Mr. Butler requested permission to purchase a mold cleaning

spray and a charcoal cabin air filter to attempt to clean the fleet vehicle himself. Debbie agreed

to reimburse Mr. Butler for the items. (Plaintiff's Exhibit B]

      25.     Shortly after receiving the email, Debbie called Mr. Butler to her office and told

 him that his conduct would usually be grounds for termination. She refused to inspect the

interior or confer with Jan. Debbie denied his verbal request to take AO26 to another shop for

a second opinion even though she stated that other employees drove the vehicle and confirmed

the odor.

      26.     In December of 2016, Debbie denied Mr. Butler via email promotion to Appraiser

III. The email cc:d Eddie and Cyndi Deale ("Cyndi"), an appraiser supervisor. Debbie, Eddie,

and Cyndi all participated in the interview process. [Plaintiff's Exhibit C]

      27.     At the time of the interview, Mr. Butler was the most tenured Appraiser II. Mr.

Butler requested feedback as to why he was not offered the position since the email provided no

reason or explanation. Debbie, Eddie, and Cyndi all failed to reply to his email request.

[Plaintiff's Exhibit D]

      28.     The Appraiser III position was given to Jan, who had eleven fewer years of

experience than Mr. Butler and did not meet the minimum requirements outlined in the posting.



                                                                                        SI Page
  Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 6 of 13 PageID# 6



The posting required the applicant "must possess an Appraisal License of Certified Residential

Real Estate Appraiser" issued by the Real Estate Appraisal Board of the Commonwealth of

Virginia. Jan did not hold that certification. Mr. Butler did. [Plaintiff Exhibit E]

       29.     Additionally, Megan Balch ("Megan") intetviewed for the Appraiser III position.

She had ten fewer years of experience than Mr. Butler. She was promoted to Appraiser II

following the intetview, even though she did not meet the minimum stated requirements for

either position.

       30.     In January of 2017, the director of Human Resources, Ms. Rose Heyward

("Rose"), called Mr. Butler to request a meeting in her office. Mr. Butler brought up many

concerns. He reported being subjected to retaliation after reporting his health concerns with

AO26 and informed Rose that Debbie threatened his job.

       31.     Mr. Butler additional reported Debbie's disregard of county policy by hiring and

promoting unqualified employees to positions.

       32.     Rose did not investigate any of his concerns, as per county policy, but instead

dismissed them as "ankle-biting".

       33.     Later in January, members of management made false statements in regards to

Mr. Butler's job performance. Mr. Butler learned via Mary Jackson, Appraiser II, that Debbie

told coworkers that he had quit after not being promoted. Mr. Butler also learned via Bill Ward,

Appraiser Trainee, that Eddie said that Mr. Butler had incorrectly valued the land in his

assigned areas.

      34.      Mr. Butler has always received complimentary job performance evaluations.

[Plaintiff Exhibit F]




                                                                                        GI   Page
  Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 7 of 13 PageID# 7



      35.     In March 2017, Debbie yelled at Mr. Butler from across the hall after Mr. Butler

failed to greet Debbie to her liking.

     36.      In April of 2017, Debbie prevented Mr. Butler from taking part 2 of a course on

appraising income-producing properties, as previously recommended by Eddie, in preparation

to be promoted to Commercial Appraiser. This action severely limited Mr. Butler's ability to

receive future promotions.

      37.     Instead, Eddie was training Megan, the newly promoted Appraiser II, to appraise

commercial properties.

      38.     On May 4, 2017, Mr. Butler contacted Rose via email to discuss the deterioration

of his work environment. The ongoing harassment caused by Debbie's actions was causing a

hostile work environment. He addressed unwelcomed comments made by Debbie, unfair and

unequal work responsibilities among appraisers. As a result of the stress, Mr. Butler was

depleting his vacation and sick leave hours. Rose failed to adequately reply to Mr. Butler's

concerns. [Plaintiff Exhibit G]

      39.     He sent an follow-up email on May 16, 2017. Rose failed to address Mr. Butler's

concerns

      40.     After receiving no assistance from Rose, on June 7, 2017, Mr. Butler sent an

email to the County Administrator, Mark Taylor, Rose's supervisor. He received no answer to

his email. [Plaintiff Exhibit H]

      41.     In August 2017, Debbie's unwarranted attacks continued and she wrote false and

negative comments on Mr. Butler's performance evaluation. Mr. Butler had never received a

negative performance review during his tenure as an appraiser. [Plaintiff Exhibit I]




                                                                                       71Page
  Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 8 of 13 PageID# 8



       42.    Over the course of 2017, Mr. Butler noticed his health deteriorating. After

driving his work vehicle, his throat was getting irritated. It was causing digestion issues and

causing headaches.

       43.     Mr. Butler attempted to remedy the situation himself by cleaning the vehicle

himself, changing work shirts to mitigate the smell, and drinking extra water to try to reduce the

irritation.

       44.     Additionally, Mr. Butler attempted to reduce how the vehicle affected him by

driving in the afternoon so that he could go home immediately upon completion to shower and

change.

       45.     When all his attempts failed, on November 28, 2017, Mr. Butler sent an email to

Debbie Williams to let her know he could no longer drive A026 citing specifically that he was

getting sick after driving that vehicle. [Plaintiff Exhibit J]

       46.     On November 28, 2017, Debbie replied to the email requesting specifics on how

Mr. Butler was getting sick. Mr. Butler replied that is was making his throat irritated, taking

tolls on his stomach, and causing headaches. [Plaintiff Exhibit K]

       47.     On November 30, 2017, Debbie fired Mr. Butler. During that conversation, Mr.

Butler had requested to be allowed to drive a different fleet vehicle, as previously offered, but

that request was denied.

       48.    Mr. Butler filed a charge with the Equal Employment Opportunity Commission

regarding the defendant's alleged discriminatory conduct on September 26, 2018. [Plaintiff

Exhibit L]

       49.    The Equal Employment Opportunity Commission issued a Notice of Right to Sue

letter, which Mr. Butler received on September 26, 2019. [Plaintiff Exhibit M]



                                                                                         Bl   Page
   Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 9 of 13 PageID# 9



     COUNT I: CLAIM FOR UNLAWFUL TERMINATION DUE TO DISABILITY


       50.     Plaintiff incorporate by reference herein the preceding paragraphs of this

Complaint.

       51.     At all times material hereto~ Defendants had an obligation to maintain a work

environment that was not charged with discrimination in regards to Mr. Butler's disability.

       52.     Defendants' conduct violates Title I of the Americans with Disabilities Act by

wrongfully terminating Mr. Butler's employment for stating he could not drive AO26 due to

medical conditions.

        53.    Debbie was acting in the course and scope of her duties as Commission of the

Revenue for Spotsylvania County, therefore, Spotsylvania County is liable for her actions under

the doctrine of respondeat superior. Her actions against Mr. Butler was committed during

working hours and at his place of employment in conjunction with work-related responsibilities.

       54.     Defendants' discriminatory conduct, in violation of Title I of the Americans with

Disabilities Act, has caused the Mr. Butler to suffer a loss of pay, benefits, and prestige.

       55.     Defendants' actions have caused Mr. Butler to suffer mental and emotional

distress, entitling him to compensatory damages.

       56.     Defendants have engaged in discriminatory practices with malice and reckless

indifference to Mr. Butler's federally protected rights, thereby entitling him to an award of

liquidated and/or punitive damages.

       57.     Any reasons cited by the Defendants for the adverse employment actions as issue

were pretextual. Mr. Butler, prior to his termination, was performing work as a satisfactory level

and meeting or exceeding the Defendants' business expectations.




                                                                                           9IPage
 Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 10 of 13 PageID# 10



       58.     The above-described acts by Defendants are a violation of Title I of the American

with Disabilities Act of 1990, 42 U.S.C. §§12101 et seq.


COUNT U: CLAIM FOR FAILURE TO MAKE REASONABLE ACCOMODATIONS IN

           ACCORDANCE WITH THE AMERICANS WITH DISABILITIES ACT


        59.    Plaintiff incorporate by reference herein the preceding paragraphs of this

Complaint.

       60.     At all times material hereto, under Title I of the Americans with Disabilities Act,

Defendants had an obligation to make reasonable accommodations for Mr. Butler's medical

condition.

       61.     Defendants' violated federal law by failing to accommodate Mr. Butler. Mr.

Butler was forced to remain in a vehicle with a noxious smell which caused him to experience

headaches and other medical issues. Spotsylvania county had at least IO fleet vehicles available.

It would not have been an undue hardship on Spotsylvania county to offer Mr. Butler a different

vehicle.

       62.     Debbie was acting in the course and scope of her duties as Commission of the

Revenue for Spotsylvania County, therefore, Spotsylvania County is liable for her actions under

the doctrine of respondeat superior. Her actions against Mr. Butler was committed during

working hours and at his place of employment in conjunction with work-related responsibilities.

       63.     Defendants' discriminatory conduct, in violation of Title I of the Americans with

Disabilities Act, has caused the Mr. Butler to suffer a loss of pay, benefits, and prestige.

       64.     Defendants' actions have caused Mr. Butler to suffer mental and emotional

distress, entitling him to compensatory damages.




                                                                                          10   IP age
 Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 11 of 13 PageID# 11



       65.     Defendants have engaged in discriminatory practices with malice and reckless

indifference to Mr. Butler's federally protected rights, thereby entitling him to an award of

liquidated and/or punitive damages.

       66.     Any reasons cited by the Defendants for the adverse employment actions as issue

were pretextual. Mr. Butler, prior to his termination, was performing work as a satisfactory level

and meeting or exceeding the Defendants' business expectations.

       67.     The above-described acts by Defendants are a violation of Title I of the American

with Disabilities Act of 1990, 42 U.S.C. §§12101 et seq.

        COUNT DI: CLAIM FOR RETALIATION IN VIOLATION OF TITLE VII AND

                               AMERICANS WITH DISABILITY ACT

       68.     Plaintiff incorporate by reference herein the preceding paragraphs of this

Complaint.

       69.     At all times material hereto, Defendants had an obligation to maintain a work

environment that was not charges with discrimination and hostile to Mr. Butler.

       70.     At all times material hereto, Defendants had an obligation to allow the free

exercise or enjoyment of Title 1 Americans with Disability Act.

       71.     Mr. Butler was intimidated by Debbie who threatened to fire him for raising

concerns about his work vehicle, AO26.

       72.     After making the complaint about the vehicle, Mr. Butler was further subjected to

a hostile work environment and other forms of retaliation.

       73.     Mr. Butler failed to be promoted to Appraiser III even though he was the most

qualified applicant. Additionally, Debbie barred Mr. Butler from completing training severely

limiting Mr. Butler's ability to receive future promotions.



                                                                                        HI    Page
 Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 12 of 13 PageID# 12



       74.     Not only was Mr. Butler's treatment discriminatory, but it was so severe and

pervasive as to alter his work conditions and create a hostile or abusive working environment.

       75.     Mr. Butler engaged in the protected activity of complaining about AO26 in

regards to a medical condition and requesting reasonable accommodations be made as afforded

in Title I of Americans with Disabilities Act.

       76.     In direct retaliation for these complaints and attempt to exercise Title I of the

Americans with Disabilities Act, Mr. Butler was blocked from a promotion and ultimately

unlawfully terminated from employment.

       77.     Any reasons cited by the Defendants for the adverse employment actions as issue

were pretextual. Mr. Butler, prior to his termination, was performing work as a satisfactory level

and meeting or exceeding the Defendants' business expectations.

       78.     Debbie was acting in the course and scope of her duties as Commission of the

Revenue for Spotsylvania County, therefore, Spotsylvania County is liable for her actions under

the doctrine of respondeat superior. Her actions against Mr. Butler was committed during

working hours and at his place of employment in conjunction with work-related responsibilities.

       79.     As a direct and proximate result of Defendants' actions, in violation of federal

law, Mr. Butler will continue to suffer pecuniary loss, emotional pain, suffering inconvenience,

mental anguish, and other non-pecuniary loss.

       80.     At all times material hereto, Defendants have engaged in retaliatory practices with

malice and reckless indifference to Mr. Butler's federally protected rights, thereby entitling him

to an award of liquidated and/or punitive damages.

       81.     The above-described acts by Defendants constitute retaliation in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§2000e, et seq.



                                                                                         12   I Page
 Case 3:19-cv-00950-DJN Document 1 Filed 12/26/19 Page 13 of 13 PageID# 13



        WHEREFORE, Mr. Butler prays for judgement against Defendants Spotsylvania County

and Spotsylvania County Commissioner of the Revenue Deborah Williams (hereinafter,

"Debbie") and for equitable relief, compensatory, liquidated and/or punitive damages, together

with prejudgment interest, and for costs and attorneys' fees, and for such other and further relief

as may by just and equitable.




Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the complaint otherwise complies with the requirements of

Rule I 1.


I agree to provide the Clerk's Office with any changes to my address where case-related papers

may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

Respectfully submitted this 26th day of December 2019.




                                              Kevin Butler, Plaintiff.


                                                                                         13   IP age
